LILLEHAUG, J.
(dissenting).
Every week in at least one of Minnesota’s 87 counties, a district court instructs a jury that a fact may be proven by direct evidence, or by circumstantial evidence, or by both. The district court admonishes the jury that the law does not prefer one form of evidence over the other.
But, on appellate review, we do not follow that admonition. Our standards of re*604view prefer direct evidence. When we review convictions, we apply one standard for convictions based on direct evidence, and we apply another standard for convictions based on circumstantial evidence. And we have avoided announcing a definitive standard for review of convictions based on both kinds of evidence.
This confusing dichotomy between how we expect juries to decide cases and how we review their decisions has existed for almost 90 years. Nine decades of confusion is long enough. Evidence is evidence. Minnesota should join the appellate courts of the United States, 41 other states, and the District of Columbia in adopting a unified standard of review. I respectfully dissent.
I.
Before discussing the antiquated notion that circumstantial evidence is inherently different and less reliable than direct evidence, let me discuss the doctrine on which the majority grounds its decision: stare decisis. What weight should we give to our prior decisions?
The answer, according to both our court and the United States Supreme Court, is that it depends on the subject matter. Stare decisis is at its “acme in cases involving property and contract rights, where reliance interests are involved ...; the opposite is true in cases ... involving procedural and evidentiary rules.”1 As we said in Johnson v. Chicago, Burlington & Quincy Railroad Co.,2 “[wjhere no rights have vested in reliance upon former decisions, the rule [of stare decisis] is not so strictly followed.”
In this case, we do not address a matter of substantive law; we address a standard of review. A standard of review is an internal appellate method of analysis. Unlike when we interpret and apply statutes, separation of powers considerations are not present. Our standards of review are not even official rules of the judicial branch, which are promulgated (usually with public notice and comment) pursuant to our rule-making authority. That is why, as one scholar puts it, “stare decisis is less relevant when deciding standards of review than in perhaps any other area of law.”3
In practice, we have been open to changing standards of review based on logic and experience. One example is how we review a conviction when there has been unobject-ed-to prosecutorial misconduct. In State v. Brown4 and State v. Caron,5 we reviewed convictions for prosecutorial misconduct. Our standard of review did not require any consideration of whether the defendant actually objected to the misconduct. It turned out that such a standard of review was a disincentive for a defendant to make trial objections. So, in State v. Ramey,6 we abrogated Brown and Caron in favor of the plain-error standard of review.
Ramey recognized that our plain-error standard of review had been “clarified” in State v. Griller.7 Griller adopted the now-familiar three-prong standard announced the year before in Johnson v. United *605States.8 In other words, our standards of review are hardly rigid rules of law, but instead evolve and, hopefully, improve over time.9
Whether our precedents are substantive or procedural, we have made clear that “stare decisis does not bind us to unsound principles.”10 We have found compelling reasons to overturn other precedent when the grounds for adopting the rule in question no longer exist or other courts have already overturned similar precedent.11 Here, our standard of review should not remain tethered to an unsound distinction between direct and circumstantial evidence.
II.
In our district courts, juries and judges are not supposed to prefer direct evidence to circumstantial evidence, or vice versa.12 But on appellate review, we do exactly that.13
For a conviction based on direct evidence, we apply the traditional standard whereby we assume that “the jury be-heved the State’s witnesses and disbelieved any evidence to the contrary.”14 We will not “disturb the verdict if the jury, acting with due regard for the presumption of innocence and the requirement of proof beyond a reasonable doubt, could reasonably conclude that the defendant was guilty of the charged offense.”15
.But for a conviction based on circumstantial evidence, we apply a different standard. We first identify the “circumstances” proved by the State, accepting the State’s evidence and rejecting any evidence to the contrary.16 Then we “independently examine the reasonableness of all inferences that might be drawn from the circumstances proved, including inferences consistent with a hypothesis other than guilt.”17 If the inferences proved are inconsistent with any rational hypothesis other than guilt, then the evidence is sufficient.18
The different standards of review seem to have their roots in an 1887 case that was not about the standard of review, but about a jury instruction. State v. John*606son19 was a murder ease in which the State’s evidence of murder was both direct and circumstantial. We said: “The [district] court charged correctly that, to authorize a conviction, the circumstances should not only be consistent with the prisoner’s guilt, but they must be inconsistent with any other rational conclusion.”20 That form of jury instruction is no longer required in Minnesota,21 is not in the Jury Instruction Guide,22 and has been criticized by the Supreme Court as “confusing and incorrect.” 23
This form of jury instruction was turned into a standard of review in another case called State v. Johnson.24 In Johnson (1928), the evidence showing that the defendant was the person who committed larceny was purely circumstantial,25 In determining whether the evidence was insufficient to sustain the conviction, we cited Johnson (1887) for the rule that “all the circumstances proved must be consistent with the hypothesis that the accused is guilty and inconsistent with any rational hypothesis except that of his guilt.”26 We then applied that rule as a standard of review to determine that the evidence was sufficient to sustain the conviction.27 In other words, we adopted the Johnson (1887) jury instruction on circumstantial evidence as an appellate standard of review for circumstantial evidence.28 Given that the jury instruction from Johnson (1887) is now long obsolete,29 we should consider - whether the standard of review derived from that instruction may also be obsolete.
Regardless of its exact origin in Minnesota law, the idea that we must have separate standards of review depending on the type of evidence involved is unsound, for three reasons. First, as a matter of logic, the distinction between direct and circumstantial evidence is arbitrary. Second, the notion that direct evidence is necessarily more reliable than circumstantial evidence is outdated, Third, the differing standards of review are confusing and difficult to apply. These three reasons are why the federal courts and most other states have adopted a unified standard of review.
A.
The notion that direct evidence can be easily and logically differentiated from circumstantial evidence is wrong. Traditionally, circumstantial evidence is thought to be that which requires an inference.30 But *607such a definition is unhelpful, as every piece of evidence requires some sort of inference to be probative.31 Legal commentators agree.32 Courts have recognized that pigeonholing evidence as direct or circumstantial is an arbitrary exercise. The U.S. Supreme Court came to this conclusion more than 60 years ago.33 As Judge Learned Hand recognized, the distinctions between direct and circumstantial evidence are facile.34 Minnesota should not continue with standards of review based on an arbitrary and facile distinction.
B.
Second, not only is the distinction between direct evidence and circumstantial evidence faulty as a matter of logic, it rests on- an antiquated notion that direct evidence is more reliable than circumstantial evidence. Unlike fine wine, this notion gets worse over time.
As numerous courts have recognized, circumstantial evidence is not as weak as previously thought.35 Circumstantial evidence based on sound science is reliable: DNA and fingerprint evidence are the *608most obvious examples.36 By contrast, some kinds of direct evidence are nowhere near as strong as we used to think. For example, case law and legal commentary are replete with critique on the reliability of eyewitness testimony.37
Confessions are a classic example of direct evidence. Yet we know that they are not always reliable. As we recognized in State v. Scales,38 some may be the product of “unfair and psychologically coercive police tactics.” That is why we require that interrogations by law enforcement be recorded.39
Another form of confession, admissions to fellow inmates, may be less than reliable. Because they are eager to strike a deal, and have a natural incentive to concoct a narrative, “jailhouse informants are considered among the least reliable witnesses in the criminal justice system.”40 Yet often jailhouse informant testimony is considered to be direct evidence, and in reviewing a conviction we must assume that the jury believed it.
Indeed, there is “empirical data strongly indicating that at least some types of circumstantial evidence are actually more reliable than familiar categories of direct evidence.”41 For example, policing prac*609tices are shifting to prefer DNA evidence over eyewitness testimony.42
Our standard of review should not be governed by “classes” of evidence. Even so, circumstantial evidence as a class is at least as reliable as direct evidence as a class.43 It is time for our standard of review to take that into account.
C.
Finally, the different standards of review are confusing and difficult to apply, in at least two respects.
First, for convictions based on circumstantial evidence, it is a confusing task to determine precisely the “circumstances proved.” What, precisely, is a “circumstance”? Is it a fact, an inference, or both? Further, juries deliver verdicts of “guilty” or “not guilty’; they do not tell us exactly which facts they found and which inferences they drew. And precisely how does one decide which hypotheses are “rational” and which are not? I have a very hard time applying the circumstantial evidence standard of review.44 We are trying to do what, *610for a jury, the Supreme Court said in Holland, would be “confusing and incorrect.” 45
Second, what are we supposed to do when the State’s proof of an element of a crime consists of both direct evidence and circumstantial evidence? What is the standard of review in such a case—is it some kind of hybrid of the two standards? The court of appeals does not know.46 Neither do we. As Justice Stras painstakingly explained in his concurrence in State v. Silvernail,47 we have had “conflicting articulations” of the standard when the evidence is mixed.48 And we have not said anything clearer since Silvemail was decided.
D.
For these reasons, most appellate courts have adopted a single standard of review, not tethered to whether convictions and elements are supported by evidence that is direct, circumstantial, or both. The federal test is unitary.49 Most states, too, have unitary standards.50
*611III.
Applying a unitary standard,51 I would reverse the court of appeals and affirm Harris’s conviction.
“Once a defendant has been found guilty of the crime charged, the fact finder’s role as weigher of the evidence is preserved through a legal conclusion that upon judicial review all of the evidence is to be considered in the light most favorable to the prosecution.”52 And when faced with a conviction based on a record “that supports conflicting inferences,” an appellate court “must presume—even if it does not affirmatively appear in the record—that the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to that resolution.”53 Against this backdrop, “the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”54
The evidence presented to the jury was as follows. Harris was driving the vehicle containing the firearm. He continued to drive after a police officer activated the squad car lights and siren, and the officer had to force the vehicle to the curb. When police officers ordered Harris to show his hands, he failed to fully comply. The firearm was visible and accessible to Harris, as the butt of the firearm was sticking out of the headliner and poking into the cabin of the vehicle. And Harris’s DNA could not be excluded from the mixture found on the firearm, even though approximately 75.7% of the general population could be excluded.
Based on that evidence and the trial court’s instructions, the jury unanimously concluded beyond a reasonable doubt that Harris had possessed the firearm. After viewing the evidence in the light most favorable to the prosecution, I cannot say that the evidence was insufficient to permit the jurors to reach their verdict.
Accordingly, I would reverse the court of appeals and affirm Harris’s conviction for possession of a firearm by an ineligible person.

. Payne v. Tennessee, 501 U.S. 808, 828, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991).


. 243 Minn. 58, 66 N.W.2d 763, 770 (1954).


. J. Jonas Anderson, Specialized Standards of Review, 18 Stan. Tech. L. Rev. 151, 177 (2015).


. 348 N.W.2d 743 (Minn. 1984).


. 300 Minn. 123, 218 N.W.2d 197 (1974).


. 721 N.W.2d 294 (Minn. 2006).


. Id. at 298 (citing State v. Griller, 583 N.W.2d 736 (Minn. 1998)).


. Griller, 583 N.W.2d at 740 (citing Johnson v. United States, 520 U.S. 461, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997)).


. Just last year, in State v. Lugo, we clarified our standard of review of a district court's legal conclusions in pretrial appeals. 887 N.W.2d 476, 485 (Minn. 2016). In so doing, we said that any contrary language in State v. Webber, 262 N.W.2d 157 (Minn. 1977), was "overruled.” Id.


. Oanes v. Allstate Ins. Co., 617 N.W.2d 401, 406 (Minn. 2000).


. See Cargill, Inc. v. Ace Am. Ins. Co., 784 N.W.2d 341, 352-53 (Minn. 2010); Nieting v. Blondell, 306 Minn. 122, 235 N.W.2d 597, 601 (1975); Johnson, 66 N.W.2d at 771.


. See 10 Minn. Dist. Judges Ass’n, Minnesota Practice—Jury Instruction Guides, Criminal, CRIMJIG 3.05 (6th ed. 2015) [hereinafter CRIMJIG 3.05] ("A fact may be proven by either direct or circumstantial evidence, or by both. The law does not prefer one form of evidence over the other.”).


. See Bernhardt v. State, 684 N.W.2d 465, 477 (Minn. 2004) ("Circumstantial evidence is entitled to the same weight as direct evidence; however, if a conviction is based on circumstantial evidence, a higher level of scrutiny is warranted.”).


. State v. Ortega, 813 N.W.2d 86, 100 (Minn. 2012).


. Id.


. State v. Anderson, 789 N.W.2d 227, 241-42 (Minn. 2010).


. Id. at 242 (citation and internal quotation marks omitted).


. Id.


. 37 Minn. 493, 35 N.W. 373 (1887) [hereinafter Johnson (1887) ].


. Id. at 376.


. State v. Turnipseed, 297 N.W.2d 308, 313 (Minn. 1980).


. See CRIMJIG 3.05.


. Holland v. United States, 348 U.S. 121, 139-40, 75 S.Ct. 127, 99 L.Ed. 150 (1954).


. 173 Minn. 543, 217 N.W. 683 (1928) [hereinafter Johnson (1928) ].


. Id. at 683.


. Id. at 684 (citing Johnson (1887)).


. Id.


. The adoption of this standard of review was peculiar because earlier in the same year, 1928, we had declined to reverse a conviction based on the following common-sense jury instruction: "Circumstantial evidence is not necessarily inferior to direct evidence. On the contrary, circumstantial evidence may be the highest and most conclusive kind of proof.” State v. Hentschel, 173 Minn. 368, 217 N.W. 378, 379 (1928).


. Turnipseed, 297 N.W.2d at 313.


. Evidence, Black's Law Dictionary (10th ed. 2014) (defining "circumstantial evidence” as "[e]vidence based on inference”).


. See State v. Silvernail, 831 N.W.2d 594, 605 n.2 (Minn. 2013) (Stras, J., concurring) (“D.M.'s testimony [that the defendant, Silver-nail, confessed to killing the victim, Roberts] arguably constitutes direct evidence that Sil-vernail made the statement to D.M. but only circumstantial evidence that Silvernail killed Roberts.”); see also id. (noting a previous employment discrimination case in which we stated that "testimony from another individual ... of statements made by the decisionmaker” is "direct evidence of the fact that the decisionmaker made the alleged statement ... [but] merely circumstantial evidence of the fact that the employer illegally discriminated against [an employee]”) (alterations in original) (quoting Wright v. Southland Corp., 187 F.3d 1287, 1295 n.9 (11th Cir. 1999))).


. See, e.g., Richard K. Greenstein, Determining Facts: The Myth of Direct Evidence, 45 Hous. L. Rev. 1801, 1804 (2009) ("There simply is no category of evidence that brings us into direct contact with crucial facts because no such contact is possible. All facts are a function of interpretation, and this unavoida-bility of interpretation makes all facts a matter of inference and all evidence, whether called 'direct' or ‘circumstantial,’ nothing more or less than a contribution to that inferential process.”); Note, Sufficiency of Circumstantial Evidence in a Criminal Case, 55 Colum. L. Rev. 549, 556-57 (1955) (stating that direct evidence requires a jury to make inferences "which will be based not only on its opinion of the witness’ credibility, but on the circumstances to which the witness testifies,” and concluding that "the lines of direct and circumstantial proof may be equally attenuated”).


. See Holland, 348 U.S. at 140, 75 S.Ct. 127 ("Circumstantial evidence ... is intrinsically no different from testimonial evidence.”); see also Desert Palace, Inc. v. Costa, 539 U.S. 90, 100, 123 S.Ct. 2148, 156 L.Ed.2d 84 (2003) ("The reason for treating circumstantial and direct evidence alike is both clear and deep rooted: 'Circumstantial evidence is not only sufficient, but may also be more certain, satisfying and persuasive than direct evidence.’ ” (quoting Rogers v. Mo. Pac. R.R. Co., 352 U.S. 500, 508 n.17, 77 S.Ct. 443, 1 L.Ed.2d 493 (1957) (citing The Robert Edwards, 19 U.S. 6 Wheat. 187, 190, 5 L.Ed. 238 (1821)))).


. United States v. Becker, 62 F.2d 1007, 1010 (2d Cir. 1933) ("All conclusions have implicit major premises drawn from common knowledge; the truth of testimony depends as much upon these, as do inferences from events.”).


. See, e.g., State v. Grim, 854 S.W.2d 403, 405-08 (Mo. 1993) (abandoning a heightened standard of review for circumstantial evidence because it was founded on "a basic distrust of criminal convictions based upon circumstantial evidence and nothing more”); Easlick v. State, 90 P.3d 556, 559 (Okla. Crim. App. 2004) (abandoning its special standard of review for circumstantial evidence because that standard was "based on antiquated ideas concerning the value of circumstantial evidence”); State v. Derouchie, 140 Vt. 437, 440 A.2d 146, 149 (1981) ("[T]he ... test is premised upon a now suspect distrust of circumstantial evidence.”).


. See, e.g., David Enoch & Talia Fisher, Sense and "Sensitivity”: Epistemic and Instrumental Approaches to Statistical Evidence, 67 Stan. L. Rev. 557, 587-88 (2015) (discussing how DNA has "emerged as the most important forensic scientific breakthrough of the twentieth century” and is viewed "as bringing an unprecedented degree of certitude to the courtroom”); Kenworthey Bilz, Self-Incrimination Docfíine Is Dead; Long Live Self-Incrimination Doctrine: Confessions, Scientific Evidence, and the Anxieties of the Liberal State, 30 Cardozo L. Rev. 807, 813-15 (2008) (discussing how forensic fingerprinting, and now DNA analysis, has been increasingly identified as a reliable form of evidence).


. Perry v. New Hampshire, 565 U.S. 228, 245, 132 S.Ct. 716, 181 L.Ed.2d 694 (2012) (discussing "eyewitness testimony of questionable reliability”); United States v. Wade, 388 U.S. 218, 228, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967) ("The vagaries of eyewitness identification are well-known; the annals of criminal law are rife with instances of mistaken identification.”); State v. Ferguson, 804 N.W.2d 586, 604-10 (Minn. 2011) (Anderson, Paul J., concurring) (discussing the “unreliability of eyewitness identification”); State v. Helterbridle, 301 N.W.2d 545, 547 (Minn. 1980) (discussing "convictions of the innocent based on unreliable eyewitness identification”); Dean Cage, Wrongfully Convicted Based on Eyewitness ID Practices that Are Still in Place Today, Is Exonerated in Chicago with DNA, Innocence Project (May 28, 2008), http://tinyurl. com/DeanCage (discussing "[ejyewitness mis-identification, which was a factor in more than 75% of all wrongful convictions overturned by DNA testing nationwide”).


. 518 N.W.2d 587, 591 (Minn. 1994).


. Id. at 592.


. Brandon L. Garrett, Judging Innocence, 108 Colum. L. Rev. 55, 86 (2008) (quoting Steve Mills & Ken Armstrong, Another Death Row Inmate Cleared, Chi. Trib., Jan. 19, 2000, at Nl, and citing James S. Liebman, The Overproduction of Death, 100 Colum. L. Rev. 2030, 2088-89 n.149 (2000) for "additional examples of jailhouse informants giving false testimony”).
A Minnesota attorney, Edward Cassidy, was recently successful in freeing an innocent man who had been wrongfully convicted in a 2002 death penalty case based on the testimony of two jailhouse informants. See Wearry v. Cain, — U.S. -, 136 S.Ct. 1002, 1002-03, 1008, 194 L.Ed.2d 78 (2016). The State "presented no physical evidence at trial,” instead relying on the informants’ "dubious” and “suspect testimony.” Id. at -, 136 S.Ct. at 1003, 1006.
The United States Supreme Court reversed the state postconviction court’s denial of Wearry's petition for postconviction relief. Id. at -, 136 S.Ct. at 1008. The Court characterized the State’s trial evidence as "a house of cards, built on the jury crediting [the jailhouse informant's] account.” Id. at -, 136 S.Ct. at 1006.


. Greenstein, supra note 32, at 1803 (citing Kevin Jon Heller, The Cognitive Psychology of *609Circumstantial Evidence, 105 Mich. L. Rev. 241, 252-55 (2006) ("[R]esearch into error rates and false-conviction statistics both indicate that circumstantial evidence is actually far more reliable.”)); see also Bilz, supra note 36, at 811 (stating that the "underpinnings" for confessions and eyewitness identifications "are indeed crumbling, and that the result has been reduced dependence on traditional evidence in favor of increasingly reliable ... scientific evidence”); Irene Merker Rosenberg & Yale L. Rosenberg, “Perhaps What Ye Say Is Based Only on Conjecture”■—Circumstantial Evidence, Then and Now, 31 Hous. L. Rev. 1371, 1390-92 (1995) (acknowledging that courts "distrusted] circumstantial evidence” but stating that they now "consider! ] it superior on the theory that whereas witnesses may lie, circumstances do not”); 1A John Henry Wigmore, Evidence in Trials at Common Law 957, 961 (Peter Tillers rev. ed., 1983) ("[I]t is out of the question to make a general assertion ascribing greater weight to one class or the other.... Wigmore’s view that circumstantial evidence may be as persuasive and as compelling as testimonial evidence, and sometimes more so, is now generally accepted.").


. See Andrea Roth, Safety in Numbers? Deciding When DNA Alone Is Enough to Convict, 85 N.Y.U. L. Rev. 1130, 1145 (2010) (discussing the "trend in law enforcement toward reliance on DNA rather than other lesser forms of direct but unreliable evidence such as eyewitness identification” (citing Carole McCartney, Forensic Identification & Criminal Justice 32 (2006))).


. See State v. Farnum, 275 Conn. 26, 878 A.2d 1095, 1100 (2005) ("[I]t does not diminish the probative force of the evidence that it consists, in whole or in part, of evidence that is circumstantial rather than direct....” (citation and internal quotation marks omitted)); State v. Schrier, 300 N.W.2d 305, 308 (Iowa 1981) ("Direct and circumstantial evidence are equally probative.”); People v. Wolfe, 440 Mich. 508, 489 N.W.2d 748, 756 (1992) ("[Circumstantial evidence is oftentimes stronger and more satisfactory than direct evidence.” (quoting State v. Poellinger, 153 Wis.2d 493, 451 N.W.2d 752, 755 (1990))); State v. Mayberry, 52 N.J. 413, 245 A.2d 481, 493 (1968) ("[I]n many situations circumstantial evidence may be ‘more forceful and more persuasive than direct evidence.’" (quoting State v. Corby, 28 N.J. 106, 145 A.2d 289, 296 (1958))); Hankins v. State, 646 S.W.2d 191, 198 (Tex. Crim. App. 1981) ("State courts in general have recognized that circumstantial evidence may have equal if not greater weight than direct evidence.”); Derouchie, 440 A.2d at 149 ("Yet, there are cases, such as the instant appeal, where circumstantial evidence is highly reliable. At times, direct evidence may be utterly insufficient.”); State v. Delmarter, 94 Wash.2d 634, 618 P.2d 99, 101 (1980) ("[CJircumstantial evidence is not to be considered any less reliable than direct evidence.”).


. See State v. Seavey, No. A13-0138, 2013 WL 5976070, at *4 (Minn. App. Nov. 12, 2013) (Smith, J., concurring) ("I write separately to address the burgeoning confusion over the standard for reviewing circumstantial evidence cases.... [W]e cannot identify the exact set of ‘circumstances proved’ on appeal.”).


. 348 U.S. at 139-40, 75 S.Ct. 127.


. See State v. Ketz, No. A14-1163, 2015 WL 4877568, at *7 n.2 (Minn. App. Aug. 17, 2015), rev. denied (Nov, 17, 2015) (“It is unclear which standard of review we should apply when we are reviewing the sufficiency of the evidence that includes both direct and circumstantial evidence.”); State v. Buckney, No. A11-1417, 2012 WL 3023391, at *2 n.1, *3 (Minn. App. July 23, 2012) (applying the standard of review for circumstantial evidence to a confession, i.e„ direct evidence).


. 831 N.W.2d 594 (Minn. 2013).


. Id. at 602 (Stras, J., concurring).


. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) ("[T]he relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”).


. Alaska: Des Jardins v. State, 551 P.2d 181 (Alaska 1976); State v. McDonald, 872 P.2d 627 (Alaska Ct. App. 1994).
Arizona: State v. Nash, 143 Ariz. 392, 694 P.2d 222 (1985).
California: People v. Miller, 50 Cal.3d 954, 269 Cal.Rptr. 492, 790 P.2d 1289 (1990).
Colorado: Martinez v. People, 344 P.3d 862 (Colo. 2015).
Connecticut: State v. Farnum, 275 Conn. 26, 878 A.2d 1095 (2005).
Delaware: Hoey v. State, 689 A.2d 1177 (Del. 1997).
District of Columbia: Jones v. United States, 477 A.2d 231 (D.C. 1984).
Hawai'i: State v. Bright, 64 Haw. 226, 638 P.2d 330 (1981).
Idaho: State v. Ponthier, 92 Idaho 704, 449 P.2d 364 (1969).
Illinois: People v. Pollock, 202 Ill.2d 189, 269 Ill.Dec. 197, 780 N.E.2d 669 (2002).
Indiana: Craig v. State, 730 N.E.2d 1262 (Ind. 2000).
Iowa: State v. Radeke, 444 N.W.2d 476 (Iowa 1989).
Kansas: State v. Morton, 230 Kan. 525, 638 P.2d 928 (1982).
Kentucky: Bussell v. Commonwealth, 882 S.W.2d 111 (Ky. 1994).
Maine: State v. Anderson, 434 A.2d 6 (Me. 1981).
Maryland: Beattie v. State, 216 Md.App. 667, 88 A.3d 906 (Md. Ct. Spec. App. 2014).
Massachusetts: Commonwealth v. Roman, 427 Mass. 1006, 694 N.E.2d 860 (1998).
Michigan: People v. Hardiman, 466 Mich. 417, 646 N.W.2d 158 (2002).
Missouri: State v. Grim, 854 S.W.2d 403 (Mo. 1993).
Montana: State v. Rosling, 342 Mont. 1, 180 P.3d 1102 (2008).
Nebraska: State v. Pierce, 248 Neb. 536, 537 N.W.2d 323 (1995).
Nevada: Koza v. State, 100 Nev. 245, 681 P.2d 44 (1984).
New Hampshire: State v. Sanborn, 168 N.H. 400, 130 A.3d 563 (2015).
New Jersey: State v. Mayberry, 52 N.J. 413, 245 A.2d 481 (1968).
New Mexico: State v. Bankert, 117 N.M. 614, 875 P.2d 370 (1994).
New York: People v. Williams, 84 N.Y.2d 925, 620 N.Y.S.2d 811, 644 N.E.2d 1367 (1994).
North Carolina: State v. Haselden, 357 N.C. 1, 577 S.E.2d 594 (2003).
*611North Dakota: State v. Treis, 597 N.W.2d 664 (N.D. 1999).
Ohio: State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991).
Oklahoma: Easlick v. State, 90 P.3d 556 (Okla. Crim. App. 2004).
Oregon: State v. Hall, 327 Or. 568, 966 P.2d 208 (1998).
Pennsylvania: Commonwealth v. Robertson-Dewar, 829 A.2d 1207 (Pa. Super. Ct. 2003); Commonwealth v. Newsome, 787 A.2d 1045 (Pa. Super. Ct. 2001).
Rhode Island: State v. Kaba, 798 A.2d 383 (R.I. 2002).
South Dakota: State v. Miller, 851 N.W.2d 703 (S.D. 2014).
Tennessee: State v. Sisk, 343 S.W.3d 60 (Tenn. 2011).
Texas: King v. State, 895 S.W.2d 701 (Tex. Crim. App. 1995).
Utah: State v. Nielsen, 326 P.3d 645 (Utah 2014).
Vermont: State v. Couture, 169 Vt. 222, 734 A.2d 524(1999).
Washington: State v. Delmarter, 94 Wash.2d 634, 618 P.2d 99 (1980).
West Virginia: State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).
Wisconsin: State v. Smith, 342 Wis.2d 710, 817 N.W.2d 410 (2012).
Wyoming: Anderson v. State, 216 P.3d 1143 (Wyo. 2009).


. Whether the federal unitary standard is sufficient to protect against unjust convictions was not briefed or argued in this case. For purposes of this dissent, I apply the standard of review enunciated in Jackson, 443 U.S. at 319, 99 S.Ct. 2781, which most state supreme courts apply.


. Jackson, 443 U.S. at 319, 99 S.Ct. 2781.


. Id. at 326, 99 S.Ct. 2781.


. Id. at 319, 99 S.Ct. 2781.